UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1109


KHALID OMER OBEID BAAGMIL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 24, 2013                  Decided:   July 9, 2013


Before WILKINSON, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tamar L. Jones, FAYAD LAW P.C., Falls Church, Virginia, for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General, Keith L. McManus, Senior Litigation Counsel, Timothy G.
Hayes,   Office   of   Immigration  Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Khalid Omer Obeid Baagmil, a native and citizen of

Ethiopia,    petitions       for       review    of    an     order   of   the     Board    of

Immigration Appeals (“Board”) denying his motion to reopen.                                We

deny the petition for review.

            An alien may file one motion to reopen within ninety

days   of   the    entry    of     a    final    order        of   removal.        8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2013).

The time limit does not apply if the basis for the motion is to

seek    asylum     based    on     changed       country       conditions,        “if    such

evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.”                                   8

U.S.C.       § 1229a(c)(7)(C)(ii);                    see          also       8         C.F.R.

§ 1003.2(c)(3)(ii).

            This court reviews the denial of a motion to reopen

for abuse of discretion.               See INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009);

see also 8 C.F.R. § 1003.23(b)(3) (2013).                             The “denial of a

motion to reopen is reviewed with extreme deference, given that

motions to reopen are disfavored because every delay works to

the    advantage    of     the   deportable           alien    who    wishes      merely    to

remain in the United States.”               Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                                    The

motion “shall state the new facts that will be proven at a

                                             2
hearing    to      be    held    if    the    motion       is    granted      and    shall    be

supported     by      affidavits       and    other       evidentiary      material.”          8

C.F.R. § 1003.23(b)(3).                Also, the motion shall not be granted

unless it appears to the immigration judge that the evidence

“sought to be offered is material and was not available and

could   not     have      been    discovered         or    presented       at    the      former

hearing.”       Id.

              We      conclude        that    the        Board    did    not        abuse     its

discretion in finding that Baagmil did not show a change in

country conditions that would excuse the ninety day period for

filing a motion to reopen.                     Because Baagmil did not show a

change in country conditions in Ethiopia, the Board did not need

to consider whether he was prima facie eligible for asylum or

related relief.            We further conclude that the Board did not

abuse its discretion in denying reopening based on Baagmil’s

claim that he wanted to apply for adjustment of status.

              Accordingly,        we    deny       the    petition      for     review.        We

dispense      with       oral    argument       because          the    facts       and     legal

contentions        are   adequately          presented      in    the   materials         before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                               3